

115 HRES 467 IH: Expressing the sense of the House of Representatives that the United Nations Security Council should immediately impose an arms embargo against the Government of South Sudan and all other parties to hostilities in South Sudan.
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 467IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Thomas J. Rooney of Florida submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United Nations Security Council
			 should immediately impose an arms embargo against the Government of South
			 Sudan and all other parties to hostilities in South Sudan.
	
 Whereas the Comprehensive Peace Agreement signed on January 9, 2005, provided the framework for a referendum to determine the status of southern Sudan in 2011, in which approximately 99 percent of voters chose independence from Sudan;
 Whereas since the onset of the civil war in the Republic of South Sudan, in December 2013, more than 50,000 South Sudanese citizens have been killed and 1,930,000 have been internally displaced, including roughly 230,000 who have sought refuge at civilian protection sites established by the United Nations Mission in the Republic of South Sudan (UNMISS);
 Whereas, in addition, 82 aid workers have been killed and more than 1,800,000 refugees from South Sudan have fled to neighboring countries to seek asylum;
 Whereas throughout the course of the civil war, both government and opposition forces have been implicated in the recruitment of more than 17,000 child soldiers, and have been found culpable in other egregious human rights violations, including ethnically targeted rape and killing;
 Whereas, on February 20, 2017, famine was officially declared in parts of South Sudan and the United States Agency for International Development estimates that by the peak lean season in July 2017, approximately 5,500,000 people—nearly half the population—will be in Crisis (IPC 3) or higher levels of acute food insecurity;
 Whereas despite the Agreement on the Resolution of the Conflict in the Republic of South Sudan signed on August 17, 2015, which came into effect on August 26, 2015, violent clashes employing tanks, helicopter gunships, and heavy weaponry have continued throughout the country that routinely and indiscriminately affect civilian neighborhoods and United Nations compounds;
 Whereas despite the Government of South Sudan, including President Salva Kiir, having made several public commitments in recent months to allow unhindered humanitarian assistance, including in a joint communique with the United Nations Security Council in September 2016, the aid response continues to be obstructed, mainly by the government’s armed forces, the Sudan People’s Liberation Army (SPLA);
 Whereas in February 2016, SPLA troops attacked a civilian protection site established by UNMISS in Malakal, killing up to 65 people, injuring over 100, and displacing roughly 30,000, and the forces also burned down 3,700 shelters across one-third of the site;
 Whereas in July 2016, violence initiated by the SPLA and forces from the Sudan People’s Liberation Army—In Opposition (SPLA–IO) in Juba involved an attack in which SPLA forces fired over 50 rounds at an armored United States Embassy vehicle, an attack on the Terrain Hotel compound in which SPLA soldiers beat and raped foreign aid workers, reportedly targeting Americans, and other attacks on United Nations compounds and UNMISS civilian protection sites;
 Whereas the violence resulted in the deaths of 300 people, including two United Nations peacekeepers and two employees of Doctors Without Borders; and
 Whereas the final report of the United Nations Panel of Experts on South Sudan which was extended pursuant to United Nations Security Council Resolution 2290 (2016) found that—
 (1)while the SPLA, the SPLA–IO, and other armed groups undertook military operations, including targeting of civilians, throughout 2016 and the first quarter of 2017, by far the largest-scale campaigns have been planned and executed by the SPLA under the leadership of President Kiir;
 (2)these SPLA campaigns—in Upper Nile, Unity, Western Bahr el Ghazal, and Jonglei states as well as in Greater Equatoria—have followed a consistent tactical pattern since the major government offensives in 2015 and have been supported by heavy weapons such as Mi24 attack helicopters, L–39 jets, and amphibious vehicles that the government has procured since the beginning of the war;
 (3)despite the scale and scope of the political, humanitarian, and economic crises, the United Nations Panel of Experts on South Sudan continues to uncover evidence of the ongoing procurement of weapons by the SPLA, the National Security Service (NSS), and other associated forces and militias; and
 (4)the SPLA therefore remains the main belligerent in the war and continues to prioritize an aggressive military approach over a political solution to the conflict: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United Nations Security Council should immediately impose an arms embargo against the Government of South Sudan to prevent the continued acquisition of arms and military equipment by both parties and the proliferation of weapons throughout the country, and to hold the Government of South Sudan accountable for—
 (A)obstructing or constraining the operations of the United Nations Mission in the Republic of South Sudan (UNMISS), including by restricting the transportation of wounded United Nations peacekeepers;
 (B)committing other repeated violations of the status of forces agreement with the United Nations signed on August 8, 2011;
 (C)inhibiting the free movement of members of the Ceasefire and Transitional Security Arrangements Monitoring Mechanism established by the Agreement on the Resolution of the Conflict in the Republic of South Sudan signed on August 17, 2015, which came into effect on August 26, 2015, who are tasked with monitoring and reporting violations of such Peace Agreement and verifying the demilitarization of Juba; and
 (D)obstructing humanitarian access to civilian populations in dire need of assistance; (2)the lifting of a United Nations arms embargo should be contingent upon the Government of South Sudan—
 (A)implementing a permanent ceasefire as called for in the Peace Agreement; (B)complying with its obligations under the status of forces agreement with the United Nations;
 (C)bearing the primary responsibility as a sovereign state to protect its citizens from gross human rights abuses and forced displacement perpetrated by the warring parties, including the Sudan People’s Liberation Army (SPLA) and the Sudan People’s Liberation Army—In Opposition (SPLA–IO);
 (D)cooperating with and supporting the work of the Joint Monitoring and Evaluation Commission established by the Peace Agreement;
 (E)establishing the Commission for Truth, Reconciliation, and Healing, the Hybrid Court for South Sudan, and the Compensation and Reparation Authority, as called for in the Peace Agreement; and
 (F)allowing for consistent, unimpeded humanitarian access to vulnerable civilian populations; and (3)the international community should continue to support civilians, particularly women and children, who have been adversely affected by the civil war in South Sudan and should promote peace and reconciliation dialogues within local civil society.
			